Citation Nr: 1109972	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-35 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for kyphosis, degenerative disc disease, and degenerative facet joint disease of the thoracic spine and degenerative facet disease of the lumbar spine with radiculopathy.

2.  Entitlement to service connection for chronic obstructive pulmonary disease, to include as due to undiagnosed illness.

3.  Entitlement to service connection for pancreatitis, claimed as secondary to hypertriglyceridemia.

4.  Entitlement to service connection for degenerative joint disease of the right hip.

5.  Entitlement to service connection for obstructive sleep apnea.

6.  Entitlement to service connection for joint pain, to include as due to undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his mother


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1990 to July 1992.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the claims on appeal.  In October 2010, the Veteran along with his wife and mother testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) redefined the obligations of VA with respect to the duty to assist and included an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010).  The law particularly required VA to obtain any relevant records held by any Federal department or agency. 38 U.S.C.A. § 5103A(b)(3), (c)(3) (West 2002 & Supp. 2010).

At the October 2010 Board hearing, the Veteran testified that he had started receiving Social Security Administration (SSA) disability benefits in August of that year.  However, the SSA decision and underlying records from SSA are not in evidence.  The Veteran did not specify what disabilities were considered to render him disabled, and the record does not indicate that VA has attempted to obtain the SSA records, because VA did not receive notice until the time of the October 2010 Board hearing.  The VCAA requires that VA obtain the SSA records, unless it is reasonably certain and documented that such records do not exist or that further efforts to obtain these records would be futile.  38 U.S.C.A. § 5103A(b)(3).

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file and ensure that all VCAA notice obligations have been satisfied in accordance with the law and pertinent Court decisions, as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A and any other applicable legal precedent.  Specifically, a March 2008 VA letter notes that a letter with more detailed guidance on submitting evidence for claims about Gulf War Undiagnosed Illness is attached; however, this attachment does not appear in the file.  The RO should ensure that the Veteran has received all necessary notice concerning his claims for undiagnosed illness.

2.  The RO should request a copy of the August 2010 SSA decision and the records which were the basis of SSA's determination that he is disabled under SSA criteria, to include medical and examination reports.

3.  After the SSA records are added to the file the RO should consider whether any additional development is necessary including any compensation and pension VA examinations.  (It is worth mentioning that the service treatment records note that the Veteran complained of shortness of breath while going up stairs, at the time of his discharge from service.)

4.  Thereafter, the RO should readjudicate the Veteran's claims for service connection for kyphosis, degenerative disc disease and degenerative facet joint disease of the thoracic spine and degenerative facet disease of the lumbar spine with radiculopathy; chronic obstructive pulmonary disease; pancreatitis secondary to hypertriglyceridemia; degenerative joint disease of the right hip; obstructive sleep apnea; and joint pain, to include as secondary to undiagnosed illness.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

